Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the limitations “generating first multi-phase clock signals” and “with a first clock signal”. Examiner is unsure whether one of the first multi-phase clock signal refer/correspond to a first clock signal. The claim language is not clear and the language can be interpreted in multiple ways. If they are the same, it is not clear which one of the first multi-phase clock signals correspond to a first clock signal. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Patent Pub. No. 2011/0012854).
Regarding the claims, Liu teaches a display driver (Liu: Figs. 1 and 2A-2B), comprising: a controller configured to perform touch sensing during a touch sensing period of a first field of a vertical sync period (Liu: Figs. 1 and 2A-2B, Vsync); and
gate control signal generator circuitry configured to generate first multi-phase clock signals configured to control first gate line drive signals supplied to gate lines during a first display period of the first field (Liu: Figs. 1 and 2A-2B, gate driving signals), wherein the first field starts after a delay from an assertion of the vertical sync period (Liu: Figs. 1 and 2A-2B, delay occurs between Vsync and gate driving signals), and wherein a start timing of the first display period and a start timing of the touch sensing period are synchronous with a first clock signal (Liu: Figs. 1 and 2A-2B).
	Regarding claim 2, Liu teaches wherein a length of the delay corresponds to one or more assertions of a horizontal sync signal after the assertion of the vertical sync period (Liu: Figs. 1 and 2A-2B, Hsync, and Vsync).
	Regarding claim 7, Liu teaches wherein each of the first gate line drive signals is driven high in response to an assertion of a respective one of the first multi-phase clock signals (Liu: Figs. 1 and 2A-2B, gate driving signal in High state).
Regarding claims 8 and 15, these claims are similarly rejected based on the same rationale as claim 1.
	 Regarding claims 9 and 16, these claims are similarly rejected based on the same rationale as claim 2.
Regarding claim 14, this claim is similarly rejected based on the same rationale as claim 7.
Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628